Opinion by
Mr. Chief Justice McBride.
The testimony in this case is voluminous, and the bulk of it comes from the parties and their immediate relatives, whose interference in the domestic affairs of these young people seems to have been the origin of their difficulties. In view of the interested character of the oral testimony, we rely mostly upon the correspondence between the parties, and this indicates clearly that the defendant refused to be reconciled to his wife, and repudiated her in the strongest language. She does not appear to have an ideal disposition and temperament, but there is nothing in the testimony to justify the extreme measures indicated by defendant in his letters. Taking this testimony in defendant’s own handwriting, we conclude that the charge of desertion is made out by plaintiff. There is nothing in the contention that defendant was the owner of the real property described in the complaint or of any interest therein. "We refrain from putting permanently into the reports of this court any account of the recriminations and disputes between the parties or their relatives, and content ourselves with merely stating our conclusions.
A decree will be entered here granting plaintiff a divorce from defendant and the custody of the minor child, and requiring defendant to pay to plaintiff $35 *311per month toward the support of said minor child. It will be further directed that defendant be allowed to visit the child once a month if he so desires, and that he be respectfully received and treated on such visits. The provisions as to maintenance of and visiting the child are subject to modification in the Circuit Court to the same extent as if this decree had been originally entered in said court.
Reversed : Decree Rendered.